



Exhibit 10.19


EXECUTION COPY


PRIVILEGED AND CONFIDENTIAL


Exhibit A
(the “Amendment to Interim CEO Agreement”)


AMENDMENT TO CHIEF EXECUTIVE OFFICER TERM SHEET
    
THIS AMENDMENT TO CHIEF EXECUTIVE OFFICER TERM SHEET (the “Amendment”) is
entered into effective as of March 6, 2018.
WHEREAS, Stone Energy Corporation (the “Company”) and James Trimble
(“Executive”) entered into that certain Chief Executive Officer Term Sheet
effective as of April 28, 2017 (the “Interim CEO Agreement”); and
WHEREAS, the Board of Directors of the Company, the Company and the Executive
desire to amend the Interim CEO Agreement to provide for the payment to
Executive of an annual bonus for 2018 under certain circumstances.
NOW, THEREFORE, for and in consideration of the mutual covenants herein set
forth and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties agree as follows:
1.
The Interim CEO Agreement is hereby amended and supplemented by adding to the
section titled “Annual Bonus,” a new third paragraph, to appear after the second
paragraph, as follows:

“Notwithstanding anything herein to the contrary, in the event of a Corporate
Change of the Company or the termination of Executive’s employment by the
Company without Cause or by the Executive for Good Reason, in each case
occurring prior to December 31, 2018, Executive will be paid a prorated Target
Bonus for the period from January 1, 2018, through the date of such event, which
payment shall be made in a lump sum in 2018, subject to Executive’s execution,
delivery and irrevocability of a release of claims no later than the sixtieth
(60th) day following such event.”
2.
This Amendment shall, as and from the effective date set forth above, be read
and construed with the Interim CEO Agreement and be a part thereof for all
purposes. The terms of the Interim CEO Agreement except as amended and
supplemented by this Amendment are ratified and confirmed and the Interim CEO
Agreement as amended by this Agreement shall remain in full force and effect.



3.
This Amendment shall be governed by, and construed in accordance with, the laws
of the State of Louisiana, without regard to the rules thereof relating to
conflicts of law.



4.
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same Agreement; signed copies of this Agreement may be delivered by .pdf,
.jpeg, or fax and will be accepted as an original



[signature page follows]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date set forth above.


STONE ENERGY CORPORATION
                
By: /s/ Neal P. Goldman
Name: Neal P. Goldman
Title: Chairman of the Board of Directors    


            
EXECUTIVE    


/s/ James M. Trimble
James M. Trimble







